Case 6:20-cv-01717-GAP-DCI Document 18 Filed 10/30/20 Page 1 of 2 PageID 905




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

   STEPHEN DAVIS,

                           Plaintiff,

   v.                                                             Case No: 6:20-cv-1717-Orl-31DCI

   WAL-MART STORES, EAST, LP and
   MAURICE RIVERS,

                           Defendants.


                                                   ORDER
           This matter is before the Court on Plaintiff’s Motion to Remand (Doc. 16) and Defendants’

   Response in Opposition (Doc. 17).

           This is a slip and fall case originally filed in state court. In his Complaint (Doc. 1-2),

   Plaintiff sued both Wal-Mart, the premises owner, as well as its store manager at the time of the

   incident. Wal-Mart removed the case to this Court contending that the non-diverse store manager

   was fraudulently joined as a party defendant. (Doc. 1).

           The Complaint contains various allegations of direct negligence by the store manager

   (Doc. 1-2, ¶¶ 15-18). Florida law recognizes that the premises owner and its manager may each be

   independently liable in a premises liability action. Orlovsky v. Solid Surf, Inc., 405 So. 2d 1363,

   1364 (Fla. 4th Dist. Ct. App. 1981); see also White v. Wal-Mart Stores, Inc., 918 So. 2d 357, 358

   (Fla. 5th Dist. Ct. App. 2005) (alleging negligent failure to carry out responsibilities in managing

   store sufficient to state a claim). If there is any possibility that the state law might plausibly

   impose liability on a resident defendant under the circumstances alleged in the Complaint, this
Case 6:20-cv-01717-GAP-DCI Document 18 Filed 10/30/20 Page 2 of 2 PageID 906




   Court cannot find that Defendant’s joinder was fraudulent.1 Florence v. Crescent Resources, LLC,

   484 F.3d 1293, 1298-99 (11th Cir. 2007) (holding that any ambiguity or doubt as to the

   substantive state law must favor remand to state court).

          Accordingly, it is ORDERED that Plaintiff’s Motion to Remand (Doc. 16) is GRANTED

   and this case is hereby REMANDED to the Circuit Court in Orange County, Florida.

          DONE and ORDERED in Chambers, Orlando, Florida on October 30, 2020.




   Copies furnished to:

   Counsel of Record
   Unrepresented Party




          1
             Defendants assert that Maurice Rivers’ declaration establishes fraudulent joinder here.
   The affidavit only states that Rivers did not directly cause the alleged dangerous conditions and
   that he lacked knowledge of those conditions. (Doc. 1-5 at 103-04). Plaintiff’s Complaint alleges
   that Rivers failed “to timely and properly inspect the premises for potentially dangerous or unsafe
   conditions” and either knew or should have known of the alleged dangerous condition. (Doc. 1-2,
   ¶¶ 16-17). That claim does not require Rivers to cause or have knowledge of the dangerous
   condition. The affidavit does not speak to the allegation that Rivers failed to carry out his
   responsibility in managing the store. See White, 918 So. 2d at 358.



                                                   -2-
